Exhibit 10.2
FORM OF RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
COREPOINT LODGING INC.
2018 OMNIBUS INCENTIVE PLAN
(Non-Employee Director)


CorePoint Lodging Inc. (the “Company”), pursuant to its 2018 Omnibus Incentive
Plan, as it may be amended and restated from time to time (the “Plan”), hereby
grants to the Participant set forth below the number of Restricted Stock Units
set forth below. The Restricted Stock Units are subject to all of the terms and
conditions as set forth herein, in the Restricted Stock Unit Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan. The Participant acknowledges that the Restricted Stock Units
granted hereunder shall replace, and is in lieu of, the Annual Director Grant
contemplated under Section 11 of the Plan to be made in connection with the
Company’s 2020 annual meeting of stockholders (the “2020 Annual Director
Grant”), and the Participant hereby waives any rights with respect to the grant
of shares of Restricted Stock in connection with the 2020 Annual Director Grant.
Participant:  [Insert Participant Name]
Grant Date:   [Insert Grant Date]
Number of
Restricted Stock Units: [Insert No. of Restricted Stock Units granted,
calculated as (Participants Other than Non-Executive Chairman of the Board:
$100,000)(Non-Executive Chairman of the Board: $150,000) / (closing price on the
day prior to the 2020 annual meeting)]


Vesting Schedule: Provided the Participant has not undergone a Termination at
the time of the applicable vesting date (or event), all of the Restricted Stock
Units will vest on the earlier to occur of (i) the first anniversary of the
Grant Date and (ii) the annual meeting of the Company’s shareholders occurring
in the year following the year in which the Grant Date occurs; provided,
however, that in the event that (a) the Participant undergoes a Termination as a
result of such Participant’s death or Disability, or (b) a Change in Control
occurs, such Participant shall fully vest in such Participant’s Restricted Stock
Units.
Settlement of
Restricted Stock Units: Restricted Stock Units shall be subject to deferred
settlement as set forth in Section 4 of the Restricted Stock Unit Agreement.


* * *






--------------------------------------------------------------------------------



COREPOINT LODGING INC.   


________________________________  
By: Mark M. Chloupek
Title: General Counsel


[Signature Page to Non-Employee Director Restricted Stock Unit Award]

--------------------------------------------------------------------------------

         
THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.1


PARTICIPANT


________________________________




1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereto.
[Signature Page to Non-Employee Director Restricted Stock Unit Award]


--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT AGREEMENT UNDER THE COREPOINT LODGING INC. 2018 OMNIBUS
INCENTIVE PLAN
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the CorePoint Lodging Inc. 2018 Omnibus Incentive Plan, as it
may be amended and restated from time to time (the “Plan”), CorePoint Lodging
Inc. (the “Company”) and the Participant agree as follows. Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.
1.Grant of Restricted Stock Units. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant the number
of Restricted Stock Units provided in the Grant Notice. The Company may make one
or more additional grants of Restricted Stock Units to the Participant under
this Restricted Stock Unit Agreement by providing the Participant with a new
Grant Notice, which may also include any terms and conditions differing from
this Restricted Stock Unit Agreement to the extent provided therein. The Company
reserves all rights with respect to the granting of additional Restricted Stock
Units hereunder and makes no implied promise to grant additional Restricted
Stock Units.
2.Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall as vest provided in the Grant Notice. With respect
to any Restricted Stock Units, the period of time that such Restricted Stock
Units remains subject to vesting shall be its Restricted Period.
3.Dividend Equivalents. The Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock. Such dividend equivalents will be provided
in shares of Common Stock having a Fair Market Value equal to the amount of such
applicable dividends, and shall be shall be payable at the same time as the
Restricted Stock Units are settled in accordance with Section 4 below. In the
event that any Restricted Stock Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Restricted Stock Units.
4.Settlement of Restricted Stock Units. Notwithstanding the provisions of
Section 8(d)(ii) of the Plan, in lieu of settlement of the vested Restricted
Stock Units upon the expiration of the Restricted Period, such vested Restricted
Stock Units shall be settled in accordance with Section 8(d)(ii) of the Plan on
the earliest to occur of (i) a Change in Control, (ii) the date of the
Participant’s Termination (or, if later, the date of the Participant’s
“separation from service” within the meaning of Section 409A of the Code), or
(iii) the annual meeting of the Company’s shareholders occurring in 2023 (and in
no event later than July 1, 2023).
5.Treatment of Restricted Stock Units Upon Termination. Unless otherwise
provided by the Committee, in the event of the Participant’s Termination for any
reason:
(a)all vesting with respect to the Restricted Stock shall cease (after taking
into account any vesting of Restricted Stock as set forth in the Grant Notice);
and
(b)the unvested Restricted Stock Units shall be forfeited to the Company by the
Participant for no consideration as of the date of such Termination.



--------------------------------------------------------------------------------

         
6.Company; Participant.
(a)The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment shall include the Company and its subsidiaries.
(b)Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
7.Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Restricted Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Restricted Stock Units shall terminate and become of
no further effect.
8.Rights as Stockholder; Legend. The provisions of Sections 8(b) and 8(e) of the
Plan are incorporated herein by reference and made a part hereof.
9.Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.
10.Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company General Counsel, and
all notices or communications by the Company to the Participant may be given to
the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
11.No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.
12.Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.
13.Section 409A. It is intended that the Restricted Stock Units granted
hereunder shall be compliant with Section 409A of the Code and shall be
interpreted as such.
14.Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the



--------------------------------------------------------------------------------

         
Committee. No waiver by either of the parties hereto of their rights hereunder
shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
15.Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Maryland.
16.Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.

